CREAMER, Attorney General,
You have requested my opinion on the following question: Can Blue Shield of Pennsylvania, a nonprofit insurance plan incorporated under the provisions of the Nonprofit Medical, Osteopathic, Dental and Podiatry Service Corporation Act of June 27, 1939, P. L. 1125, as amended, 40 PS §1431, et seq., refuse to allow the Insurance Commissioner of Pennsylvania access to Blue Shield records showing the names of doctors or groups of doctors to whom payments have been made, as well as the specific amount of such payments?
It is my opinion, and you are formally advised that Blue Shield of Pennsylvania may not refuse to allow *658the Insurance Commissioner of Pennsylvania access to such records.
Section 13 of the Nonprofit Medical, Osteopathic, Dental and Podiatry Service Corporation Act, 40 PS §1443, provides that the Insurance Commissioner shall examine financial affairs and status of Blue Shield, as well as all other similarly empowered corporations. In part, that section reads:
“The financial affairs and status of every such corporation shall be examined by the Insurance Commissioner and his agents not less frequently than once in every three years, and for that purpose the Insurance Commissioner and his agents shall be entitled to the aid and cooperation of the officers and employes of the corporation and shall have convenient access to all books, records, papers, and documents that relate to the business of the corporation . . . Such examination shall be made at such times and with such frequency as the Insurance Commissioner may determine.” (Italics supplied.)
The amount of payments made to specific doctors and the names of such doctors are so inextricably and unavoidably involved in the financial affairs and status of Blue Shield that the Insurance Commissioner, under the provision above quoted, has a clear right and duty to examine such records.
Further, all information supplied by Blue Shield to the United States Internal Revenue Service showing the names of doctors or groups of doctors to whom payments have been made, as well as the specific amount of such payments is subject to your examination pursuant to the above-quoted provision as well as the Agreement on Coordination of Tax Administration between the Commonwealth of Pennsylvania and the United States Revenue Service.